PELHAM, J.
There is but one assignment of errer disclosed by the record in this case, and that goes to a certain part of the oral charge of the trial court. It does not appear from the hill of exceptions that the exception was taken and reserved pending the trial, or before the jury retired. At the conclusion of the oral charge as set out in the bill of exceptions, the bill of exceptions contains the following statement: “And defendant. excepted to that part of said oral charge as follows: (Setting out the part of the charge to which an exception was reserved.) ” But there is nothing preceding this statement, nor following it, in the hill of exceptions, from which it is made to appear whether this exception was taken and reserved pending the trial, or before the jury had retired to consider its verdict, and the exception is, therefore, not available for review by this court, and the case is affirmed.—Moore v. State, 40 South. 345; Renolds v. State, 68 Ala. 502; City Council of Montgomery v. Gilmer, 33 Ala. 116, 70 Am. Dec. 562.
Affirmed.